Exhibit 10.1

 

BEA SYSTEMS, INC. 1997 STOCK INCENTIVE PLAN

 

NOTICE OF RESTRICTED STOCK PURCHASE AWARD

 

Grantee’s Name and Address:

  

Charles L. Ill, III

    

c/o BEA Systems Inc.

    

2315 North First Street

    

San Jose, CA. 95131

 

You (the “Grantee”) have been granted the right to purchase shares of Common
Stock of the Company, subject to the terms and conditions of this Notice of
Restricted Stock Purchase Award (the “Notice”), the BEA Systems, Inc. 1997 Stock
Incentive Plan, as amended from time to time (the “Plan”) and the Restricted
Stock Purchase Award Agreement (the “Agreement”) attached hereto, as follows.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Notice.

 

Award Number

  

026048

Date of Award

  

August 25, 2003

Vesting Commencement Date

  

August 25, 2003

Purchase Price per Share

  

$0.01

Total Number of Shares
of Common Stock Awarded   

100,000

Total Purchase Price

  

1,000

 

Vesting Schedule:

 

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Agreement and the Plan, the Shares will “vest” in accordance
with the following schedule:

 

Twenty-five percent (25%) of the Total Shares will vest and may be exercised on
the first anniversary date an additional 1/48th of the Total Shares shall vest
monthly and may be exercised upon each of the 36 monthly anniversaries.

 

During any authorized leave of absence, the vesting of the Shares shall be
suspended after the leave of absence exceeds a period of ninety (90) days.
Vesting of the Shares shall resume upon the Grantee’s termination of the leave
of absence and return to Continuous Service. The Vesting Schedule of the Shares
shall be extended to the length of the suspension.

 

In the event of the Grantee’s change in status from Employee or Director to
Consultant, the vesting of the Shares shall continue only to the extent
determined by the Administrator as of such change in status consistent with any
minimum vesting requirements set forth in the Plan.



--------------------------------------------------------------------------------

Vesting shall cease upon the date of termination of the Grantee’s Continuous
Service for any reason, including death or Disability. For purposes of this
Notice and the Agreement, the term “vest” shall mean, with respect to any
Shares, that such Shares are no longer subject to repurchase at the Purchase
Price per Share; provided, however, that such Shares shall remain subject to
other restrictions on transfer set forth in the Agreement or the Plan. Shares
that have not vested are deemed “Restricted Shares.” If the Grantee would become
vested in a fraction of a Restricted Share, such Restricted Share shall not vest
until the Grantee becomes vested in the entire Share. Notwithstanding the
foregoing, the Shares subject to this Notice will be subject to the provisions
of the Agreement and Section 11 of the Plan relating to the release of
repurchase and forfeiture provisions in the event of a Corporate Transaction or
Change of Control.

 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement.

 

BEA Systems, Inc.,

a Delaware corporation

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED THIS AWARD OR ACQUIRING SHARES HEREUNDER). THE
GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE
AGREEMENT, NOR IN THE PLAN, SHALL CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT
TO CONTINUATION OF THE GRANTEE’S CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN
ANY WAY WITH THE GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE
GRANTEE’S CONTINUOUS SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS
AT WILL.

 

The Grantee acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof. The Grantee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan. The Grantee hereby agrees that all disputes arising out
of or relating to this Notice, the Plan and the Agreement shall be resolved in
accordance with Section      of the Agreement. The Grantee further agrees to
notify the Company upon any change in the residence address indicated in this
Notice.

 

Dated:

 

 

--------------------------------------------------------------------------------

     

Signed:

 

 

--------------------------------------------------------------------------------

 

2



--------------------------------------------------------------------------------

Award Number:                         

 

BEA SYSTEMS, INC. 1997 STOCK INCENTIVE PLAN

 

RESTRICTED STOCK PURCHASE AWARD AGREEMENT

 

1. Purchase of Shares. BEA Systems, Inc., a Delaware corporation (the
“Company”), hereby issues and sells to the Grantee (the “Grantee”) named in the
Notice of Restricted Stock Purchase Award (the “Notice”), the Total Number of
Shares of Common Stock Awarded set forth in the Notice (the “Shares”) for a
Purchase Price per Share set forth in the Notice (the “Total Purchase Price”),
subject to the Notice, this Restricted Stock Purchase Award Agreement (the
“Agreement”) and the terms and provisions of the Company’s 1997 Stock Incentive
Plan, as amended from time to time (the “Plan”), which is incorporated herein by
reference. Payment for the Shares in the amount of the Total Purchase Price set
forth in the Notice shall be made to the Company upon execution of the Notice.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Agreement. All Shares sold hereunder will be
deemed issued to the Grantee as fully paid and nonassessable shares, and the
Grantee will have the right to vote the Shares at meetings of the Company’s
shareholders. The Company shall pay any applicable stock transfer taxes imposed
upon the issuance of the Shares to the Grantee hereunder.

 

2. Method of Payment. Payment of the Total Purchase Price shall be by any of the
following, or a combination thereof, at the election of the Grantee; provided,
however, that such payment method does not then violate an Applicable Law and,
provided further, that the portion of the Total Purchase Price equal to the par
value of the Shares must be paid in cash or other legal consideration permitted
by the Delaware General Corporation Law:

 

(a) cash; or

 

(b) check.

 

3. Transfer Restrictions. The Shares sold to the Grantee hereunder may not be
sold, transferred by gift, pledged, hypothecated, or otherwise transferred or
disposed of by the Grantee prior to the date when the Shares become vested
pursuant to the Vesting Schedule set forth in the Notice. Any attempt to
transfer Restricted Shares in violation of this Section 3 will be null and void
and will be disregarded.

 

4. Escrow of Stock. For purposes of facilitating the enforcement of the
provisions of this Agreement, the Grantee agrees, immediately upon receipt of
the certificate(s) for the Restricted Shares, to deliver such certificate(s),
together with an Assignment Separate from Certificate in the form attached
hereto as Exhibit A, executed in blank by the Grantee and the Grantee’s spouse
(if required for transfer) with respect to each such stock certificate, to the
Secretary or Assistant Secretary of the Company, or their designee, to hold in
escrow for so long as such Restricted Shares have not vested pursuant to the
Vesting Schedule set forth in the Notice, with the authority to take all such
actions and to effectuate all such transfers and/or releases as may be necessary
or appropriate to accomplish the objectives of this Agreement in accordance with
the terms hereof. The Grantee hereby acknowledges that the appointment of the
Secretary or Assistant Secretary of the Company (or their designee) as the
escrow holder hereunder with the stated authorities is a material inducement to
the Company to make this Agreement and that such appointment is coupled with an
interest and is accordingly irrevocable. The Grantee agrees that such escrow
holder shall not be liable to any party hereto (or to any other party) for any
actions or omissions unless such escrow holder is grossly negligent relative
thereto. The escrow holder may rely upon any letter, notice or other document
executed by any signature purported to be genuine and may resign at any time.
Upon the vesting of all Restricted Shares, the escrow holder will, without
further order or instruction, transmit to the Grantee the certificate evidencing
such Shares, subject, however, to satisfaction of any withholding obligations
provided in Section 6 below.



--------------------------------------------------------------------------------

5. Distributions. Except as set forth in Section 9(e), the Company shall
disburse to the Grantee all regular cash dividends with respect to the Shares
and Additional Securities (whether vested or not), less any applicable
withholding obligations.

 

6. Withholding of Taxes. The Grantee shall, as Restricted Shares shall vest or
at the time withholding is otherwise required by any Applicable Law, pay the
Company the amount necessary to satisfy any applicable foreign, federal, state,
and local income and employment tax withholding obligations.

 

7. Additional Securities. Any securities or cash received (other than a regular
cash dividend) as the result of ownership of the Restricted Shares (the
“Additional Securities”), including, but not by way of limitation, warrants,
options and securities received as a stock dividend or stock split, or as a
result of a recapitalization or reorganization or other similar change in the
Company’s capital structure, shall be retained in escrow in the same manner and
subject to the same conditions and restrictions as the Restricted Shares with
respect to which they were issued, including, without limitation, the Vesting
Schedule set forth in the Notice. The Grantee shall be entitled to direct the
Company to exercise any warrant or option received as Additional Securities upon
supplying the funds necessary to do so, in which event the securities so
purchased shall constitute Additional Securities, but the Grantee may not direct
the Company to sell any such warrant or option. If Additional Securities consist
of a convertible security, the Grantee may exercise any conversion right, and
any securities so acquired shall constitute Additional Securities. Appropriate
adjustments to reflect the distribution of Additional Securities shall be made
to the price per share to be paid upon the exercise of the Repurchase Right in
order to reflect the effect of any such transaction upon the Company’s capital
structure. In the event of any change in certificates evidencing the Shares or
the Additional Securities by reason of any recapitalization, reorganization or
other transaction that results in the creation of Additional Securities, the
escrow holder is authorized to deliver to the issuer the certificates evidencing
the Shares or the Additional Securities in exchange for the certificates of the
replacement securities.

 

8. Company’s Repurchase Right.

 

(a) Grant of Repurchase Right. The Company is hereby granted the right (the
“Repurchase Right”), exercisable at any time during the ninety (90) day period
(the “Share Repurchase Period”) following the date the Grantee’s Continuous
Service terminates for any reason, with or without cause (including death or
disability) (the “Termination Date”) to repurchase all or any portion of the
Shares that are deemed Restricted Shares.

 

2



--------------------------------------------------------------------------------

(b) Exercise of the Repurchase Right. The Repurchase Right shall be exercisable
by written notice delivered to the Grantee prior to the expiration of the Share
Repurchase Period. The notice shall indicate the number of Shares to be
repurchased and the date on which the repurchase is to be effected, such date to
be not later than the last day of the Share Repurchase Period. On the date on
which the repurchase is to be effected, the Company and/or its assigns shall pay
to the Grantee in cash or cash equivalents (including the cancellation of any
purchase-money indebtedness) the Purchase Price per Share previously paid by the
Grantee to the Company for such Shares. Upon such payment to the Grantee or into
escrow for the benefit of the Grantee, the Company and/or its assigns shall
become the legal and beneficial owner of the Shares being repurchased and all
rights and interest thereon or related thereto, and the Company shall have the
right to transfer to its own name or its assigns the number of Shares being
repurchased, without further action by the Grantee.

 

(c) Assignment. Whenever the Company shall have the right to purchase Shares
under this Repurchase Right, the Company may designate and assign one or more
employees, officers, directors or shareholders of the Company or other persons
or organizations, to exercise all or a part of the Company’s Repurchase Right.

 

(d) Termination of the Repurchase Right. The Repurchase Right shall terminate
with respect to any Shares for which it is not timely exercised.

 

(e) Corporate Transaction. In the event of a Corporate Transaction, this
Agreement shall be subject to accelerated vesting provisions and related
provisions of section 5(4) of the Employment Agreement entered into by Charles
L. Ill, III and the Company dated January 6, 2003.

 

9. Stop-Transfer Notices. In order to ensure compliance with the restrictions on
transfer set forth in this Agreement, the Notice or the Plan, the Company may
issue appropriate “stop transfer” instructions to its transfer agent, if any,
and, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

 

10. Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.

 

11. Restrictive Legends. The Grantee understands and agrees that the Company
shall cause the legend set forth below or a legend substantially equivalent
thereto, to be placed upon any certificate(s) evidencing ownership of the Shares
together with any other legends that may be required by the Company or by state
or federal securities laws:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE

SUBJECT TO CERTAIN RESTRICTIONS ON TRANSFER, A

 

3



--------------------------------------------------------------------------------

REPURCHASE RIGHT HELD BY THE ISSUER OR ITS

ASSIGNEE(S) AS SET FORTH IN THE RESTRICTED STOCK

PURCHASE AGREEMENT BETWEEN THE ISSUER AND

THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF

WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE

OF THE ISSUER SUCH TRANSFER RESTRICTIONS ARE

BINDING ON TRANSFEREES OF THESE SHARES.

 

12. Entire Agreement: Governing Law. The Notice, the Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. These agreements are
to be construed in accordance with and governed by the internal laws of the
State of California without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of California to the rights and duties of the parties. Should
any provision of the Notice or this Agreement be determined by a court of law to
be illegal or unenforceable, the other provisions shall nevertheless remain
effective and shall remain enforceable.

 

13. Headings. The captions used in this Agreement are inserted for convenience
and shall not be deemed a part of this Agreement for construction or
interpretation.

 

14. Dispute Resolution. The provisions of this Section 17 shall be the exclusive
means of resolving disputes arising out of or relating to the Notice, the Plan
and this Agreement. The Company, the Grantee, and the Grantee’s assignees (the
“parties”) shall attempt in good faith to resolve any disputes arising out of or
relating to the Notice, the Plan and this Agreement by negotiation between
individuals who have authority to settle the controversy. Negotiations shall be
commenced by either party by notice of a written statement of the party’s
position and the name and title of the individual who will represent the party.
Within thirty (30) days of the written notification, the parties shall meet at a
mutually acceptable time and place, and thereafter as often as they reasonably
deem necessary, to resolve the dispute. If the dispute has not been resolved by
negotiation, the parties agree that any suit, action, or proceeding arising out
of or relating to the Notice, the Plan or this Agreement shall be brought in the
United States District Court for the Northern District of California (or should
such court lack jurisdiction to hear such action, suit or proceeding, in a
California state court in the County of Santa Clara) and that the parties shall
submit to the jurisdiction of such court. The parties irrevocably waive, to the
fullest extent permitted by law, any objection the party may have to the laying
of venue for any such suit, action or proceeding brought in such court. THE
PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF
ANY SUCH SUIT, ACTION OR PROCEEDING. If any one or more provisions of this
Section 17 shall for any reason be held invalid or unenforceable, it is the
specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.

 

15. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

 

4



--------------------------------------------------------------------------------

EXHIBIT A

 

STOCK ASSIGNMENT SEPARATE FROM CERTIFICATE

 

[Please sign this document but do not date it. The date and information of the
transferee will be completed if and when the shares are assigned.]

 

FOR VALUE RECEIVED,                          hereby sells, assigns and transfers
unto                         ,                          (            ) shares of
the Common Stock of BEA Systems, Inc., a Delaware corporation (the “Company”),
standing in his name on the books of, the Company represented by Certificate No.
     herewith, and does hereby irrevocably constitute and appoint the Secretary
of the Company attorney to transfer the said stock in the books of the Company
with full power of substitution.

 

DATED:

--------------------------------------------------------------------------------

       

 

--------------------------------------------------------------------------------